UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 5, 2010 PHYSICIANS FORMULA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33142 (Commission File Number) 23-0340099 (IRS Employer Identification No.) 1055 West 8th Street Azusa, California 91702 (Address of principal executive offices, including Zip Code) (626) 334-3395 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition OnAugust 5, 2010, Physicians Formula Holdings, Inc. (the "Company") issued a press release announcing financial results for the three and six months endedJune 30, 2010.The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. TheCompany has also disclosed Adjusted EBITDA data for certain prior periods on the Investor Relations section of the Company's web site, at www.physiciansformula.com. Item7.01.RegulationFD Disclosure The registrant hereby furnishes the information set forth in the press release issued onAugust 5, 2010, a copy of which is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Press release issuedAugust 5, 2010. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PHYSICIANS FORMULA HOLDINGS, INC. Date:August 5, 2010 By: /s/Jeff Berry Name: Jeff Berry Title:Chief FinancialOfficer -3- EXHIBIT INDEX Exhibit Number Description Press release issuedAugust 5, 2010. -4-
